Title: To George Washington from Col. Christian Febiger, 31 July 1779 [letter not found]
From: Febiger, Christian
To: Washington, George

Letters not found: from Col. Christian Febiger, 31 July 1779. GW’s aide-de-camp Richard Kidder Meade wrote Febiger on this date: “His Excellency has received your two favors of this date—Your request in the one to retire for a few days in consequ[e]nce of your indisposition he readily consents to, & wishes you a speedy recovery—the other, setting forth the neglect of your serjts whom you think deserving & intitled to promotion—will be communicated to Genl Woodford. I sincerely wish you a speedy recovery” (DLC:GW).